
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.50



AMENDMENT NO. 1


TO THE

BIOVAIL CORPORATION 2007 EQUITY COMPENSATION PLAN


        This Amendment No. 1 (the "Amendment") to that certain 2007 Equity
Compensation Plan (the "Plan") of Biovail Corporation (the "Company") is made as
of December 18, 2008. Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed thereto in the Plan.

        WHEREAS, the Board of Directors of the Company (the "Board") desires to
amend the Plan to comply with the applicable requirements of section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (the "Code"); and

        WHEREAS, Section 8.6 of the Plan provides that the Board is authorized
to amend the terms of the Plan.

        NOW, THEREFORE, the Plan is amended in the following respects:

1.Article 1 of the Plan is amended by adding the following Section 1.3:

1.3Special Rules for Participants subject to U.S. taxation.

        There are special rules for Participants subject to U.S. taxation that
are necessary to comply with the final regulations under section 409A of the
Code issued by the Treasury Department on April 10, 2007 and effective
January 1, 2009. These special rules are set forth in the Plan where noted and
in the attached Addendum to the Biovail Corporation 2007 Equity Compensation
Plan ("Addendum") on Exhibit A.

2.Section 6.1(f) is hereby amended so that the introduction shall read
as follows:

        (f)    For purposes of this Section 6.1, a "Change in Control" means the
happening of any of the following events, except as the Compensation Committee
may modify the definition of Change in Control for a particular grant of Options
or Units as the Committee deems appropriate to comply with section 409A of the
Code or otherwise:

3.Section 8.14 is hereby amended and replaced with the following Section 8.14:

8.14Section 409A of the Code.

        Options granted under this Plan are intended to be exempt under, and not
subject to, section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent. Options or Units granted under the
Plan shall be structured in a manner consistent with the requirements of
section 409A of the Code and payment or distributions with respect thereto shall
only be made in a manner and upon an event permitted under section 409A of the
Code and, to the extent required under section 409A of the Code, payments or
distributions to a Participant subject to U.S. taxation who is a "specified
employee" (within the meaning of such term under Section 409A of the Code) upon
his or her separation from service shall be postponed and subject to a 6 month
delay and shall be paid within 15 days after the end of the 6 month period
following separation from service, or if such Participant dies during the
postponement period prior to the payment of postponed amount, the amounts
withheld on account of section 409A of the Code shall be paid to the personal
representative of such Participant's estate within 60 days after the date of
such Participant's death. All payments to Participant's subject to
U.S. taxation, made upon a termination of employment or service, shall only be
made upon a "separation from service" under section 409A of the Code. In no
event shall a Participant subject to U.S. taxation, directly or indirectly
designate the calendar year in which payment or distribution is made. References
to "Participants subject to U.S. taxation" throughout this Plan shall include
only those Participants employed in the U.S. or Participants who have advised
the company in writing that they are subject to U.S. income tax.

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the Company has caused the execution of this
Amendment on this 18th day of December, 2008.

 
   
   
    BIOVAIL CORPORATION                         By:   /s/ MARK DURHAM


--------------------------------------------------------------------------------

Name: Mark Durham
Title: Senior Vice President of Human Resources and Shared Services

2

--------------------------------------------------------------------------------




EXHIBIT A

ADDENDUM


3

--------------------------------------------------------------------------------




ADDENDUM TO THE BIOVAIL CORPORATION
2007 EQUITY COMPENSATION PLAN


        This Addendum to the Biovail Corporation 2007 Equity Compensation Plan
("Addendum") applies to all Participants subject to U.S. taxation. The Section
references set forth below match the Section references in the Plan. This
Addendum shall have no other effect on any other terms and provisions set forth
in the Plan except as set forth below. Capitalized terms not otherwise defined
herein shall have the same meaning ascribed to such terms under the Plan.

5.1   Grant and Vest of Units

        (d)   Provided that a Unitholder has been employed by the Company or a
Related Entity for at least ten (10) consecutive years, provided that the sum of
the Unitholder's age and the Unitholder's years of service with the Company or a
Related Entity equals or exceeds "70", all of the unvested Units held by such
Unitholder shall immediately vest on the date on which such Unitholder has been
employed by the Company or a Related Entity for at least ten (10) consecutive
years, provided that the sum of the Unitholder's age and the Unitholder's years
of service with the Company or a Related Entity equals or exceeds "70". Payment
with respect of such vested Units, whether in the form of Common Shares, cash or
both, shall be made by the Company to the Unitholder (or the Unitholder's
designated beneficiary if applicable) within 60 days following the earliest to
occur of the following events: the third anniversary of the Date of Grant
(or such date as provided in the Unit Agreement in accordance with
Section 5.1(b)), death, Disability (within the meaning of such term under
section 409A) or the Termination Date (other than in the case of termination for
cause). For the purposes of this Section, a Unitholder's employment with the
Company or a Related Entity ends on the Termination Date.

5.3   Unit Rights

        (c)   Unless otherwise specified in the Unit Agreement, the Company may,
in lieu of all or a portion of the Common Shares which would otherwise be issued
or provided to a Unitholder, elect to pay a cash amount to a Unitholder
equivalent to the Market Price of one Common Share for each vested Unit, to be
paid within 60 days following the Vesting Date, provided that the Vesting Date
does not occur during the Blackout Period.

5.5   Dividends

        Except as otherwise determined by the Board on the Date of Grant, a
Unitholder's Unit Account shall, until the earlier of the Vesting Date or
termination and cancellation or forfeiture of the Units pursuant to the terms of
the Plan, be allocated additional Units on the payment date of dividends on the
Company's Common Shares, the number of which shall be the quotient determined by
dividing: (a) the total amount of the dividends (excluding stock dividends but
including dividends which may be paid in cash or Common Shares at the option of
the shareholder) declared and that would have been paid to the Unitholder if the
Units in his or her Unit Account on the relevant record date for dividends on
the Common Shares had been Common Shares by (b) the closing price of the Common
Shares on the TSX, NYSE or other exchange where the majority of the trading
volume and value of the Common Shares occurs on the payment date of such
dividends. Fractional Units shall not be granted pursuant to this Section 5.5.
Any such additional Units shall have the same Vesting Dates and vest in
accordance with the same terms as the Units in respect of which such additional
Units are credited.

5.7   Retirement, Death and Disability of Unitholder

        (a)   In the case of an Employee Participant or Executive Participant,
provided that the Individual Unitholder has been continuously employed by the
Company or a Related Entity for a 12-month period following the Date of Grant of
Units, if the employment or term of the office of the Individual Unitholder with
the Company or a Related Entity terminates prior to the vesting of such Units on
or after the Individual Unitholder's attainment of Retirement Age,, then such
Individual Unitholder shall vest in the right to receive a number of Units
following the Unitholder's Termination Date (subject to the attainment of
performance goals and any other factors, if any, as determined by the
Compensation Committee in its sole discretion), provided that the number of
Units in which the Individual Unitholder shall be vest in the right to receive
as of the Termination Date shall be prorated by multiplying the number of
unvested Units by the number of days from but

4

--------------------------------------------------------------------------------



excluding the Date of Grant to and including the Termination Date during which
the Individual Unitholder has been providing active service to the Company or a
Related Entity, divided by the total number of days from but excluding the Date
of Grant to and including the third anniversary of the Date of Grant (or such
date as provided in the Unit Agreement in accordance with Section 5.1(b)). Any
remaining unvested Units shall be cancelled on the Termination Date. Payment
with respect of the vested Units, whether in form of Common Shares, cash or
both, shall be made by the Company to the Unitholder within 60 days following
the third anniversary date of the Date of Grant (or such date as provided in the
Unit Agreement in accordance with Section 5.1(b)). If the Individual Unitholder
has not been so continuously employed by the Company or a Related Entity for
such 12-month period, then all unvested Units shall be cancelled on the
Termination Date.

        (b)   In the case of an Employee Participant, Executive Participant or
Consultant Participant, if an Individual Unitholder dies while an employee,
director or officer of, or while a consultant to, the Company or a Related
Entity, as applicable, and prior to the vesting of Units, then such Units shall
vest on the date of death (subject to the attainment of performance goals and
any other factors, if any, as determined by the Compensation Committee in its
sole discretion), provided that the number of Units which shall vest on such
date shall be prorated by multiplying the number of unvested Units by the number
of days from but excluding the Date of Grant to and including the date of death
during which the Individual Unitholder had provided active service to the
Company or a Related Entity, divided by the total number of days from but
excluding the Date of Grant to and including the third anniversary of the Date
of Grant (or such date as provided in the Unit Agreement in accordance with
Section 5.1(b)). The payment with respect of the vested Units, whether in form
of Common Shares, cash or both, shall be made by the Company to the Unitholder's
designated beneficiary specified in the Unit Agreement with 60 days after the
date of death. Any remaining unvested Units shall be cancelled on the date
of death.

        (c)   In the case of an Employee Participant, Executive Participant or
Consultant Participant, if an Individual Unitholder becomes Disabled while an
employee, director or officer of, or while a consultant to, the Company or a
Related Entity, as applicable, and prior to the vesting of Units, then such
Units shall vest on the date of Disability (subject to the attainment of
performance goals and any other factors, if any, as determined by the
Compensation Committee in its sole discretion), provided that the number of
Units which shall vest on such date shall be prorated by multiplying the number
of unvested Units by the number of days from but excluding the Date of Grant to
and including the date of Disability during which the Individual Unitholder had
provided active service to the Company or a Related Entity, divided by the total
number of days from but excluding the Date of Grant to and including the third
anniversary of the Date of Grant (or such date as provided in the Unit Agreement
in accordance with Section 5.1(b)). The payment with respect of the vested
Units, whether in form of Common Shares, cash or both, shall be made by the
Company to the Unitholder within 60 days following the Unitholder's Disability.
Any remaining unvested Units shall be cancelled on the date of Disability.
Notwithstanding the foregoing, no payment shall be made to a Participant on
account of Disability unless a Participant becomes disabled within the meaning
of such term under section 409A(a)(2)(C) of the Code.

6.1   Change in Control

        Notwithstanding any provision to the contrary in the Plan, in the event
a Change in Control occurs as set forth in Section 6.1 of the Plan and Units
accelerate as described in Section 6.1 of the Plan, payment shall be made to the
Unitholder within 60 days after the consummation of the Change in Control;
provided, however, that Units shall be paid in accordance with Section 6.1 only
if the transaction constituting a Change in Control is also a "change in control
event" for purposes of section 409A of the Code ("409A Change in Control
Event"). If the Change in Control does not constitute a 409A Change in Control
Event then Units shall be paid on the earliest to occur of the following events:
death, Disability, the Termination Date or the third anniversary date of the
Date of Grant (or such date as provided in the Unit Agreement in accordance with
Section 5.1(b)).

7.2   Reorganization of Company's Capital

        Should the Company effect a subdivision or consolidation of Common
Shares or any similar capital reorganization or a payment of a stock dividend
(other than a stock dividend that is in lieu of a cash dividend), or should any
other change be made in the capitalization of the Company that, in the opinion
of the Board, would warrant the replacement or amendment of any existing Options
or Units in order to adjust: (a) the

5

--------------------------------------------------------------------------------




number of Common Shares that may be acquired on the exercise of any outstanding
Options or vesting of any outstanding Units; and/or (b) the Exercise Price of
any outstanding Options in order to preserve proportionately the rights and
obligations of the Optionholders, the Board will authorize such steps to be
taken as may be equitable and appropriate to that end. Any adjustments to
outstanding Options or Units shall be consistent with the applicable
requirements of section 409A.

7.3   Other Events Affecting the Company

        In the event of an amalgamation, combination, merger or other
reorganization involving the Company by exchange of Common Shares, by sale or
lease of assets or otherwise, that, in the opinion of the Board, warrants the
replacement or amendment of any existing Options or Units in order to adjust:
(a) the number of Common Shares that may be acquired on the exercise of any
outstanding Options or the vesting of any outstanding Units; or (b) the Exercise
Price of any outstanding Options in order to preserve proportionately the rights
and obligations of the Optionholders, the Board will authorize such steps to be
taken as may be equitable and appropriate to that end. Any adjustments to
outstanding Options or Units shall be consistent with the applicable
requirements of section 409A.

7.4   Immediate Exercise of Options or Vesting of Units

        Where the Board determines that the steps provided in Sections 7.2
and 7.3 would not preserve proportionately the rights and obligations of the
Optionholders or the Unitholders in the circumstances or otherwise determines
that it is appropriate, the Board may permit the immediate exercise of any
outstanding Options or vesting of any outstanding Units that are not otherwise
exercisable or vested (as the case may be). Notwithstanding the foregoing,
payment with respect to any outstanding vested Units in accordance with Section
shall be made on the earliest to occur of the following events: death,
Disability, the Termination Date or the third anniversary date of the Date of
Grant (or such date as provided in the Unit Agreement in accordance with
Section 5.1(b)).

8.7   Indemnification

        Every Director will at all times be indemnified and saved harmless by
the Company from and against all costs, charges and expenses whatsoever
including any income tax liability arising from any such indemnification, that
such Director may sustain or incur by reason of any action, suit or proceeding,
taken or threatened against the Director, otherwise than by the Company, for or
in respect of any act done or omitted by the Director in respect of this Plan,
such costs, charges and expenses to include any amount paid to settle such
action, suit or proceeding or in satisfaction of any judgment rendered therein.
All reimbursements provided pursuant to this Section 8.7, shall be made or
provided in accordance with the requirements of section 409A of the Code,
including, where applicable, the requirement that (A) any reimbursement shall be
for expenses incurred during the Director's lifetime, (B) the amount of expenses
eligible for reimbursement, during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (C) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred and (D) the right to
reimbursement is not subject to liquidation or exchange for another benefit.

The following defined terms shall apply to the provisions set forth above:

"Termination Date" means:

(i)in the case of an Employee Participant or Executive Participant whose
employment or term of office with the Company or a Related Entity terminates in
the circumstances set out in Subsections 4,7(b), 4.7(c), 5.8(a) or 5.8(b) the
date that is designated by the Company or a Related Entity, as the case may be,
as the last day of the Optionholder's or the Unitholder's (as the case may be)
employment or term of office with the Company or the Related Entity, as the case
may be; provided that "Termination Date" specifically does not mean the date on
which any period in respect of which any pay in lieu of notice, that the Company
or the Related Entity (as the case may be) may be required by law or may
voluntarily elect to provide to the Optionholder or the Unitholder (as the case
may be), expires; and

6

--------------------------------------------------------------------------------



(ii)in the case of a Consultant Participant whose consulting agreement or
arrangement with the Company or a Related Entity, as the case may be, terminates
in the circumstances set out in Subsection 4,7(b), 4.7(c), 5.8(a) or 5.8(b) the
date that is designated by the Company or the Related Entity, as the case may
be, as the date on which the Optionholder's or the Unitholder's (as the case may
be) consulting agreement or arrangement is terminated; provided that
"Termination Date" specifically does not mean the date on which any period of
notice of termination that the Company or the Related Entity (as the case may
be) may be required to provide to the Optionholder or the Unitholder (as the
case may be) under the terms of the consulting agreement for which the Company
has elected to provide compensation in lieu of notice;

(iii)in the case of Participants subject to U.S. taxation, if any payment is to
be made upon a "Termination Date", the "Termination Date" shall mean a
"separation from service" (within the meaning of such term under section 409A of
the Code).

"Retirement Age" means attainment of age 65.

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.50



AMENDMENT NO. 1
BIOVAIL CORPORATION 2007 EQUITY COMPENSATION PLAN
EXHIBIT A ADDENDUM
ADDENDUM TO THE BIOVAIL CORPORATION 2007 EQUITY COMPENSATION PLAN
